Citation Nr: 1627001	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-45 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gynecomastia.

2. Entitlement to service connection for a skin disability to the face and arms.

3. Entitlement to service connection for a sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from September 1989 to May 1993 and from September 2005 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  

The issues of entitlement to service connection for gynecomastia and a skin disability of the face and arms are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a November 2014 rating decision, the RO granted the issue on appeal of entitlement to service connection for sleep apnea; and, as a result, there remains no case or controversy with respect to that issue.  


CONCLUSION OF LAW

There is no disputed question of law or fact as to whether service connection is warranted for sleep apnea, and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of law or fact in the determination being appealed.

The Veteran's claim of entitlement to service connection for sleep apnea have already been granted by the RO in a November 2014 rating decision.  There are no remaining allegations of error of law or fact for appellate consideration on this issue.  Accordingly, the Board lacks jurisdiction and the appeal on this issue will be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed.


REMAND

With respect to the issues of entitlement to service connection for gynecomastia and a skin disability of the face and hands, the Veteran has requested a hearing before a member of the Board in substantive appeals of record.  The Veteran had been scheduled for a videoconference hearing on June 15, 2016.  However, VA was contacted by the Veteran's representative on June 1, 2016, at which time it was requested that the Veteran's hearing be rescheduled as the Veteran would be unable to attend because he was going to be out of town searching for employment.  This contact was transcribed and associated with the record.  

A review of the record shows that there was no attempt to accommodate the request to reschedule the Veteran's hearing.  As the Veteran, through his representative, notified VA before the scheduled hearing that he would be unable to attend, and provided good cause, the Board finds that he is entitled to a new hearing on the issues of entitlement to service connection for gynecomastia and a skin disability of the face and hands.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required.  See 38 C.F.R. § 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a current member of the Board on the issues of entitlement to service connection for gynecomastia and a skin disability of the face and hands.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


